        Case 1:19-cv-08144-JPC-SLC Document 52 Filed 12/22/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- X
                                                                        :
CINDY DESIR, on behalf of herself, FLSA Collective                      :
Plaintiffs and the Class,                                               :
                                                                        :     19-CV-8144 (JPC)
                                    Plaintiff,                          :
                                                                        :    ORDER ADOPTING
                  -v-                                                   :      REPORT AND
                                                                        :   RECOMMENDATION
NYU LANGONE HEALTH SYSTEM and NICOLE                                    :
REISS,                                                                  :
                                                                        :
                                    Defendants.                         :
                                                                        :
----------------------------------------------------------------------- X
JOHN P. CRONAN, United States District Judge:

        Plaintiff Cindy Desir brings this action under the Fair Labor Standards Act, 29 U.S.C. § 201

et seq., (“FLSA”) and the New York Labor Law, N.Y. Lab. Law § 190 et seq., (“NYLL”), and has

filed a motion seeking (1) conditional certification of a collective action under the FLSA;

(2) authorization of a collective action notice; (3) permission to circulate a collective action notice

to the proposed collective (the “Proposed Notice”); (4) production of identifying information from

Defendants; (5) a requirement that Defendants post the Proposed Notice in conspicuous locations

at Defendants’ pharmacy for 60 days; and (6) equitable tolling of the statute of limitations pending

expiration of the opt-in period. (Dkt. 32.) By Order dated October 19, 2020, the Honorable Sarah

L. Cave, to whom this case has been referred for general supervision of pretrial proceedings, issued

a Report and Recommendation, recommending that the motion be granted in part and denied in

part. (Dkt. 51.)

        A district court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge” in a Report and Recommendation. 28 U.S.C.

§ 636(b)(1)(C). If a party submits a timely objection to any part of the magistrate judge’s
       Case 1:19-cv-08144-JPC-SLC Document 52 Filed 12/22/20 Page 2 of 2




disposition, the district court will conduct a de novo review of the contested section. Fed. R. Civ.

P. 72(b)(3); see also United States v. Male Juvenile, 121 F.3d 34, 38 (2d Cir. 1997). If no

objections are made, the Court reviews the Report and Recommendation for clear error. See, e.g.,

Wilds v. United Parcel Serv., 262 F. Supp. 2d 163, 169 (S.D.N.Y. 2003).

       The Report and Recommendation, citing both Rule 72 of the Federal Rules of Civil

Procedure and 28 U.S.C. § 636(b)(1), advised the parties that they had fourteen days from service

of the Report and Recommendation to file any objections, and warned that failure to timely file

such objections would result in waiver of any right to object. (Dkt. 51 at 20.) No objections have

been filed and the time for making any objections has passed. The parties have therefore waived

the right to object to the Report and Recommendation or to obtain appellate review. See Frank v.

Johnson, 968 F.2d 298, 300 (2d Cir. 1992); see also Caidor v. Onondaga County, 517 F.3d 601

(2d Cir. 2008).

       Notwithstanding this waiver, the Court has conducted a de novo review of the Report and

Recommendation, and finds it to be well reasoned and its conclusions well founded. Accordingly,

the Court ADOPTS the Report and Recommendation in its entirety.

       SO ORDERED.

Dated: December 22, 2020                             __________________________________
       New York, New York                                     JOHN P. CRONAN
                                                           United States District Judge




                                                 2
